PER CURIAM.
We affirm without further comment, the trial court’s determination that the sentence imposed in the Third Circuit did not run coterminously with the sentence im*277posed in the Nineteenth Circuit. However, in light of the Department of Correction’s (“the Department”) concession of error, we reverse and remand the trial court’s dismissal, on procedural grounds, Appellant’s claim that the Department failed to properly calculate and apply Appellant’s prison credit to his Third Circuit case. See Osborne v. Tucker, 80 So.3d 413 (Fla. 1st DCA 2012) (reversing and remanding, in light of State’s concession, dismissal of habeas petition for lower court to redesignate petition as a mandamus action and transfer the case to the appropriate court).
AFFIRMED IN PART, REVERSED IN PART, and REMANDED WITH INSTRUCTIONS.
CLARK, WETHERELL, and MAKAR, JJ., concur.